Citation Nr: 0400870	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in May 2001 that granted the veteran's claim 
of entitlement to service connection for PTSD.  The rating, 
which assigned 30 percent, was duly appealed.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity.

CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that there has recently been a significant 
change in the law, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

With regard to the revised duty to assist in 38 U.S.C.A. 
§ 5103(a) (West 2002), the Board notes that the notice 
provisions of the VCAA are not applicable to the issues 
currently under appellate consideration.  The VA General 
Counsel has held that issues first raised in a notice of 
disagreement, such as disagreement with the initial 
assignment of a disability rating following the grant of 
service connection, are not claims within the meaning of 
38 U.S.C.A. § 5103(a) (West 2002).  See VAOPGCPREC   8-2003 
(December 22, 2003).

Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
for a higher rating by various documents.  For example, the 
veteran was advised of the applicable criteria concerning 
ratings of mental disorders by the February 2002 Statement of 
the Case (SOC) and May 2002 Supplemental SOC (SSOC).  The SOC 
and SSOC both noted the evidence currently of record and the 
types of evidence that would support a rating greater than 30 
percent for PTSD.  The SOC and SSOC also indicated that VA 
would request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, although the veteran noted in February 2002 that he 
was still undergoing treatment at the VA for his PTSD that 
same month the veteran underwent a VA examination to 
determine the level of impairment produced by his PTSD.  The 
examiner noted that he reviewed the veteran's claims folder, 
which included treatment records through January 2002.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Factual Background

Outpatient treatment records from January 2000 to October 
2000 show the veteran first sought treatment for problems 
relating to his wife leaving him.  In February 2000, the 
veteran's affect generally appeared constricted and his mood 
depressed.  His speech was normal and he was oriented in all 
spheres.  His memory was intact and he was cooperative.  
There was no evidence of problems with thought process or 
content.  He reported great difficulty with sleep, both 
initiating and maintaining.  His appetite was sporadic.  He 
had Vietnam related dreams.  He had a difficult time seeing 
young girls about the age of the one he believed he had 
killed in Vietnam.  Seeing young girls triggered flashbacks, 
remorse, and extreme guilt.  He reported strong rage against 
his ex-wife and the best friend she was involved with.  The 
veteran was described as suffering from significant PTSD 
symptoms that made him particularly poor at handling 
additional stress.  

In a March 2000 social work interview, the veteran was noted 
to be working part-time as a school bus driver.  He cherished 
this job very much and noted good rapport with the children.  
He was very close with two of his sisters, and remained in 
contact with all of his living siblings.

The severity of his nightmares and flashbacks were noted to 
have begun when his fifth wife left him.  Until recently, he 
had been an active churchgoer.  It appeared that he had 
entered a crisis of the recent breakup and his symptoms had 
worsened as a result.  He did report feelings of intense 
guilt over the incident in which he participated in killing a 
woman and her child.  The social worker noted diagnoses of 
adjustment disorder with depressed mood and assigned a GAF of 
55. 

In September 2000, the veteran was noted to sound very 
depressed and indicated that he would like to kill his ex-
wife and her husband.  He reported a year long history of 
angry feelings and homicidal thoughts towards his ex-wife and 
her new husband.  He expressed a desire to kill them, but at 
the same time realized the consequences of such actions at 
they related to himself and his family.  The veteran also 
reported some difficulty sleeping with frequent awakening in 
addition to some trouble falling asleep.  During the 
interview, the veteran exhibited/reported signs of 
depression, overwhelmed emotions, and becoming withdrawn 
socially.  He also exhibited psychomotor retardation and 
blunted affect.  The veteran was not agitated, nervous, or 
angry, though this was his chief complaint.  At the time of 
presentation he was more depressed and quiet.  He did not 
exhibit any signs of hostility or aggression.  At that time, 
the diagnoses were major depression versus dysthymic 
disorder.  The GAF was found to be 53.

By October 2000, it appeared that the veteran's angry 
feelings towards his ex-wife and her husband had been 
resolved.  The veteran was feeling more in control and 
happier.  His sleep was improved with medication.  His 
appetite was good.

In April 2001 the veteran was examined by VA for compensation 
purposes.  The veteran reported experiencing distressing 
dreams for years, starting close to 1970 or 71.  The dreams 
were mostly about the little girl who had been shot in 
Vietnam.  He reported that he experienced mild dreams about 
his Vietnam experience about once to twice per week and the 
"bad ones" five to six times per year.  The veteran tried 
to block everything out, but the only time he was successful 
was when he was passed out.  He was trying to avoid war 
related media.  He used to run, but his only current activity 
was bowling.

The veteran reported trouble sleeping, with difficulty 
breathing, and dreams that disrupted his sleep.  He woke up 
two to three times per night.  He stated he was able to 
concentrate on certain subjects.  When he read after two to 
three lines, he had to refocus his attention and he was also 
forgetful.  He also admitted to hypervigilance at times, 
especially when walking by himself.  He also admitted to 
startle response most of the time if the noise were loud 
enough.  He stated Zoloft had helped his temper.  He did not 
like to socialize with people unless he had to.

The veteran noted that the fact he was a school bus driver 
and saw children.  Each time he saw them, it bothered him.  
He considered not driving, but had to pay the bills.  The 
veteran also stated people in uniforms and looking at his 
left hand, injured in Vietnam, were triggers for memories.  
He also could not stand to see Vietnamese.  

On mental status examination, the veteran was cooperative, 
polite, and maintained good eye contact.  His affect was 
neutral to mildly depressed and was generally calm and 
composed.  His speech was soft but coherent and goal 
directed.  The veteran admitted to a history of fleeting 
suicidal ideation and homicidal ideation.  He also admitted 
to hearing voices all the time.  When asked about paranoid 
thoughts, the veteran stated that he got the feeling of being 
watched quite a bit.  The veteran was alert and oriented.  
Attention, memory, and concentration tested well.  Insight 
and judgment were considered fair.

The examiner diagnosed PTSD - mild and alcohol abuse.  The 
veteran's GAF was estimated to be 60 to 70.  The veteran was 
noted to experience symptoms consistent with a diagnosis of 
PTSD.  He suffered a mild degree of symptoms and his GAF 
score for PTSD was to be 70.

Treatment progress notes dated in September and November 2001 
indicated the veteran had intrusive thoughts, nightmares, and 
irritability.  His sleep was his major concern.  He had had 
several episodes when driving where he suddenly became aware 
that he lost some time.  On examination the veteran was 
oriented, with his thought processes clear, logical, linear 
and goal directed.  He had no perceptual disturbance, but his 
mood was described as nervous with a depressed affect.  The 
assessment was persistent symptoms, decreased attention while 
driving, probably due to distraction by his worries.  He had 
not done anything bizarre or dangerous such as running off 
the road or ending up in the wrong place, so seizures were 
doubtful.

In November 2001, the veteran's treating psychiatrist wrote a 
note excusing the veteran from jury duty because of his poor 
attention and anxiety around others.

In December 2001, VA treatment notes indicate the veteran 
presented with a flat affect and poor eye contact at a 
neurological consultation.  A psychiatric progress note that 
some month noted intrusive thoughts, nightmares, and 
irritability.  The veteran noted he had been taking his 
medications, but his symptoms 

The veteran underwent a VA examination in February 2002.  The 
examiner noted review of the veteran's claims folder.  At 
that time, the veteran complained of problems associated with 
PTSD.  He was experiencing a problem coping due to events 
that occurred in Vietnam.  He stated that he did not want to 
hurt anyone and chose to stay away from people, except for at 
work or when he went to Bingo or bowling three times per 
week.  He had bad dreams two to three times per week, 
although medications had helped with the bad dreams.  He 
reported that when he experienced a bad dream it felt as if 
the event was totally recurring and that he was right back in 
the middle of things.  He experienced the smell, sounds, and 
everything else that went along with the event.  One of the 
dreams involved an event where a woman and child were caught 
in crossfire; the other was when he was wounded by a grenade.  
He stated that he got into a depressed when he thought about 
Vietnam.  He also experienced problems with sleep 
disturbance.  He reported that anytime he saw small children 
he thought about the child that was killed in Vietnam.  This 
was very difficult for him as he was a school bus driver.  He 
reported that he had to quit his regular job a custodian in 
September 1997, but continued to maintain a position as a 
school bus driver.  He kept this job because he had to 
provide for himself financially.  He described his appetite 
as fair.  He reported that he did occasionally consume some 
alcohol on the weekends, but did not drink during the week.

The veteran was then seeing a staff psychiatrist at the VA 
Medical Center (VAMC) in Poplar Bluff, Missouri.  He reported 
that he had seen the doctor three or four times since 
September 2001.  The veteran reported he was taking 
Amitryptyline and olanzapine.  

The veteran stated that the first time he saw a mental health 
professional was approximately two years earlier.  He 
reported that he went in with problems associated with his 
ex-wife.  He reported that he continued to obtain outpatient 
services over the previous two years.  

The veteran reported that he had his first drink of alcohol 
at age 15 and was a heavy drinker during the 1970's while in 
service.  He also reported that after the service he drank 
heavily while working in the oil fields of Oklahoma.  He 
reported having stopped drinking heavily in 2000.

The veteran had been employed as a custodian and a bus driver 
for the same school district for 10 years.  As noted, he had 
recently had to stop serving as a custodian, and for the 
prior six years had only worked as a bus driver.

The veteran had been married five times.  Most recently, his 
fifth marriage had taken place in 1995 and had lasted four 
years until 1999.  He reported that this marriage ended, as 
others had, when his wife ran off with his best friend.  The 
veteran was currently residing with his daughter from his 
first marriage and her family

On mental status examination, the veteran's mood was somewhat 
depressed and his affect constricted.  The veteran was 
oriented and had no difficulty with the immediate recall 
task, but on the delayed recall task could only recall two of 
the three words asked to remember.  He was unable to do 
serial sevens, but could spell world backwards.  No problems 
were noted with language.  No abnormal mental trends 
involving delusions or hallucinations appeared to be present.  
He also denied present thoughts of homicide or suicide.

The examiner diagnosed PTSD and alcohol abuse.  The veteran's 
GAF was noted to be 55.  The examiner explained that the 
results of the evaluation depicted an individual who appeared 
to be evidencing the signs and symptoms of a PTSD.  He 
apparently experienced recurring nightmares about events that 
took place while he was in Vietnam.  The veteran was also 
wounded in Vietnam before being sent back to the states.  The 
results of the examination suggested that the veteran should 
continue to obtain medical/psychiatric treatment and follow-
up.  He might also benefit from ongoing supportive 
psychotherapy to assist him in learning how to modulate his 
emotions, think things through and take a more assertive and 
balanced stance toward his present life circumstances.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board has only addressed medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's PTSD is evaluated by the RO as 30 percent 
disabling under Diagnostic Code (Code) 9411.  Under that 
code, a 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

The Board finds that the veteran's PTSD symptomatology is 
consistent with a 50 percent disability rating.  The evidence 
demonstrates moderate symptomatology that produces reduced 
reliability and productivity.  These symptoms include 
flattened affect noted on several examination reports and 
treatment notes.  He has reported impairment of short term 
memory, and finds himself "losing" time while driving his 
car.  He has not shown speech irregularities, panic attacks, 
or difficulty in understanding complex commands, or impaired 
abstract thinking.  Disturbances of motivation and mood were 
reported.  The veteran also clearly has difficulty 
maintaining effective social relationships.  Such 
symptomatology is consistent with the formula for mental 
disorders consistent with a 50 percent rating.

As noted above, under the new criteria, a 70 percent rating 
is appropriate when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Board finds that the evidence does not show such deficiencies 
in most areas.  Review does not show suicidal ideation, 
although he was noted to have in the past had "fleeting" 
thoughts.  He was reported to have homicidal thoughts against 
his fifth ex-wife, although he appeared to understand the 
consequences of such acts.  There is no evidence of 
obsessional rituals that interfered with routine activities.  
His speech has never been described as illogical, obscure, or 
irrelevant.  He has not been shown to have near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively - he is able to 
perform as a school bus drive.  He has not reported impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  It was noted that he would have 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) - however the Board notes that he 
has been able to function as a school bus driver for several 
years - a job that inherently involves stressful situations.  
He has shown an inability to establish and maintain effective 
relationships based upon his five divorces, but he has 
maintained membership on three bowling teams and is thus not 
in social isolation.  He does show difficulty sleeping, with 
periodic nightmares, and lapses of concentration, with 
persistent anxiety and tension, and irritability.  His GAF 
scores indicate only moderate symptoms.  In sum, the evidence 
does not more nearly approxmate the criteria for a 70 percent 
rating.  

The Board further finds that the veteran's PTSD is not 
productive of total social or industrial impairment.  In 
support of this conclusion, the medical evidence does not 
show total social withdrawal, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The GAF scores are also consistent 
with no more than moderate impairment, when considered with 
the symptomatology and clinical findings that have been 
reported in recent years.   

In sum, the Board finds that the symptomatology created by 
the veteran's service-connected PTSD is productive of 50 
percent disability consistent with the general rating formula 
for mental disorders.  The benefit of the doubt is resolved 
in the veteran's favor. 38 U.S.C.A. § 5107.



ORDER

Entitlement to increased evaluation to 50 percent for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



